MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                      FILED
regarded as precedent or cited before any                                         Sep 03 2020, 8:49 am

court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher Taylor-Price                                 Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Love Barefield,                                          September 3, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-32
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant Hawkins,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G05-1807-F6-23881



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-32 | September 3, 2020             Page 1 of 6
[1]   Love Barefield argues the trial court abused its discretion when it ordered him

      to pay a $100 public defender fee following his convictions of Level 6 felony

      obstruction of justice 1 and Class B misdemeanor public nudity. 2 We affirm.



                                Facts and Procedural History
[2]   On July 18, 2018, Barefield stood behind a female patron in the checkout line at

      an Indianapolis Wal-Mart. The woman felt something brush against her

      buttocks, and she turned around to investigate. She looked down and saw

      Barefield holding his exposed penis, which was sticking out of a hole near the

      pocket area of his sweatpants. She yelled to get the attention of Wal-Mart

      employees, and Barefield quickly walked toward the rear of the store. A Wal-

      Mart employee followed Barefield. A second Wal-Mart employee went outside

      of the store and alerted Officer John Reichle, an off-duty Indianapolis

      Metropolitan Police Department (“IMPD”) officer working security at the Wal-

      Mart, that there was a man inside the store exposing himself. The employees

      directed Officer Reichle to Barefield, and Officer Reichle detained him. Officer

      Reichle asked for a sex crimes detective to be sent to the scene, and IMPD

      Detective Michelle Floyd responded.




      1
          Ind. Code § 35-44.1-2-2.
      2
          Ind. Code § 35-45-4-1.5.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-32 | September 3, 2020   Page 2 of 6
[3]   A short while later, Officer Reichle transported Barefield to a police station and

      put him in an interview room. Detective Floyd monitored Barefield in the

      interview room using video surveillance. She applied for and received a search

      warrant for Barefield’s pants. Detective Floyd then told Barefield that she had

      received a search warrant for his pants and that an evidence technician was

      going to photograph and collect the sweatpants. Once Detective Floyd left the

      interview room, Barefield started ripping his pants. An officer then entered the

      room and collected the pants from Barefield.


[4]   On July 23, 2018, the State charged Barefield with Level 6 felony obstruction of

      justice, Class B misdemeanor public nudity, Class A misdemeanor public

      indecency 3 and Class B misdemeanor battery. 4 Barefield requested the

      appointment of counsel. In his petition, Barefield indicated that he did not

      receive any public assistance, was employed, and made $446.00 a week. He

      also indicated that he did not own his own home, nor did he have a savings or

      checking account. On August 22, 2018, the court issued an order, stating:

                 Based on the foregoing Petition for Appointment of Counsel and
                 on a thorough examination of defendant’s total financial picture
                 and the nature of the criminal charges, the Court finds and
                 orders: This petition is GRANTED, as the Court finds that the
                 defendant is currently indigent. An attorney shall be appointed




      3
          Ind. Code § 35-45-4-1.
      4
          Ind. Code § 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-32 | September 3, 2020   Page 3 of 6
               to represent the defendant as follows: Public Defender fee of
               $100.


      (App. Vol. II at 36) (emphasis in original). The court held a bench trial on

      November 26, 2019. At the conclusion of trial, the court found Barefield guilty

      of obstruction of justice and public nudity. The court found Barefield not guilty

      of battery and public indecency. On December 6, 2019, the court sentenced

      Barefield to concurrent terms of two years for the obstruction of justice count

      and 180 days for the public indecency count. After pronouncing the sentence,

      the judge stated, “No fines or costs. He’s indigent.” (Tr. Vol. II at 64.) The

      court awarded Barefield credit for 341 days spent in pretrial incarceration and

      ordered him to serve the remainder of his sentence in the Marion County Jail.



                                 Discussion and Decision
[5]   Sentencing decisions, including those imposing costs or fees, are generally left

      to the sound discretion of the trial court. Cleveland v. State, 129 N.E.3d 227, 237

      (Ind. Ct. App. 2019), trans. denied. We review such decisions for an abuse of

      discretion, and we will reverse only if the decision “is clearly against the logic

      and effect of the facts and circumstances before it.” Id. “If the fees imposed by

      the trial court fall within the parameters provided by statute, we will not find an

      abuse of discretion.” Langdon v. State, 71 N.E.3d 1162, 1163 (Ind. Ct. App.

      2017).




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-32 | September 3, 2020   Page 4 of 6
[6]   Barefield argues the trial court abused its discretion when it ordered him to pay

      a $100 public defender fee without making a specific finding that Barefield

      could pay such a fee. Indiana Code section 35-33-7-6 (2004)5 states:

                 (a) Prior to the completion of the initial hearing, the judicial
                 officer shall determine whether a person who requests assigned
                 counsel is indigent. If the person is found to be indigent, the
                 judicial officer shall assign counsel to the person.


                                                        *****


                 (c) If the court finds that the person is able to pay part of the cost
                 of representation by the assigned counsel, the court shall order
                 the person to pay the following:


                          (1) For a felony action, a fee of one hundred dollars
                          ($100).


      Barefield notes that in Banks v. State, we held the trial court abused its discretion

      in imposing a $200 public defender fee without finding the defendant had the

      ability to pay the fee. 847 N.E.2d 1050, 1051 (Ind. Ct. App. 2006), trans. denied.

      We stated that “[u]nder Ind. Code § 35-33-7-6 and Ind. Code § 33-9-11.5-6, a

      court must explicitly find a defendant can pay the fees imposed. We are

      directed to no such finding in the record.” Id. at 1052.




      5
          This statute was amended effective July 1, 2020.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-32 | September 3, 2020     Page 5 of 6
[7]   However, Barefield’s case differs from Banks in two respects. First, Indiana

      Code section 33-9-11.5-6 has since been repealed, and therefore, the statute is

      not applicable to this case. P.L. 98-2004, Sec. 164. Second, unlike the trial

      court in Banks, the record here indicates the trial court determined Barefield had

      the ability to pay the public defender fee. In Barefield’s petition seeking

      appointment of counsel, he indicated he received $446.00 a week in income.

      The court thoroughly reviewed Barefield’s petition and made its decision after

      considering Barefield’s “total financial picture and the nature of the criminal

      charges.” (App. Vol. II at 36.) While Barefield was indigent, he possessed

      some income that could be used to partially offset the cost of his representation.

      Therefore, we cannot say the trial court abused its discretion when it ordered

      Barefield to pay a $100 public defender fee. See Cleveland, 129 N.E.3d at 238

      (holding trial court took necessary steps to determine defendant’s ability to pay

      public defender fee by asking about defendant’s employment, working hours,

      financial status, and custody arrangements).



                                              Conclusion
[8]   The trial court did not abuse its discretion when it ordered Barefield to pay a

      $100 public defender fee because the court evaluated Barefield’s financial status,

      income, and other factors before imposing the fee. Accordingly, we affirm.


[9]   Affirmed.

      Robb, J., and Vaidik, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-32 | September 3, 2020   Page 6 of 6